

	

		II

		109th CONGRESS

		2d Session

		S. 2262

		IN THE SENATE OF THE UNITED STATES

		

			February 9, 2006

			Mr. Allen introduced the

			 following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To provide that pay may not be disbursed to Members of

		  Congress after October 1 of any fiscal year in which all appropriations acts

		  are not passed by Congress, and for other purposes.

	

	

		1.No disbursement of pay to

			 Members of Congress if appropriations acts not timely passed

			(a)Restriction on

			 disbursement of pay

				(1)In

			 generalIf, as of the first day of any fiscal year, Congress has

			 not passed all final appropriations acts necessary to provide appropriations

			 for the entirety of that fiscal year, the Secretary of the Senate and the Chief

			 Administrative Officer of the House of Representatives may not disburse net pay

			 to any Member of Congress for any pay period beginning in that fiscal year

			 before the date on which notice is provided under subsection (b)(2) that all

			 such final appropriation acts have been passed.

				(2)Disbursement

			 after passageThe Secretary of the Senate and the Chief

			 Administrative Officer of the House of Representatives shall disburse all

			 amounts of net pay to Members of Congress not disbursed under paragraph (1) at

			 the same time pay is disbursed for the first pay period beginning after the

			 period to which paragraph (1) applies.

				(b)NoticeThe

			 President pro tempore of the Senate shall provide notice to the Secretary of

			 the Senate, and the Speaker of the House of Representatives shall provide

			 notice to the Chief Administrative Officer of the House of

			 Representatives—

				(1)of any

			 restriction on disbursement of pay under subsection (a)(1), on the first day of

			 the fiscal year to which the restriction applies; and

				(2)of the passage by

			 Congress of all final appropriations acts described in subsection (a)(1) with

			 respect to that fiscal year, on the date that passage occurs.

				(c)Rule of

			 constructionNothing in this section shall be construed to affect

			 the authority of the Secretary of the Senate or the Chief Administrative

			 Officer of the House of Representatives relating to withholdings, deductions,

			 or any other administrative function relating to pay as otherwise authorized by

			 law.

			(d)Effective

			 dateThis Act shall take effect on January 3, 2007.

			

